                                                                 1
                                                                                                     UNITED STATES DISTRICT COURT
                                                                 2
                                                                                                            DISTRICT OF NEVADA
                                                                 3

                                                                 4    UNITED STATES OF AMERICA,                         CASE NO.: 2:16-cr-265-GMN-NJK
                                                                 5                      Plaintiff;                                ORDER
                                                                 6         vs.

                                                                 7    DIEGO GARCIA, ET AL.

                                                                 8                      Defendants

                                                                 9

                                                                10

                                                                11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202
   KATHLEEN BLISS LAW PLLC




                                                                12         The Court, having fully considered the Motion for Travel Assistance pursuant to 18
        HENDERSON, NEVADA 89012




                                                                13
                                                                     U.S.C. § 4285 by Defendants Diego Garcia, Bradley Campos, Albert Lopez, and Cesar
                                           TEL : 702.463.9074




                                                                14
                                                                     Morales FINDS:
                                                                15
                                                                           1. Defendants are not in custody for trial in this case, which commenced on July 29,
                                                                16

                                                                17               2019, and which will continue at least and until December 2, 2019, based on the

                                                                18               current status of trial.

                                                                19         2. The Court has determined, based upon the financial affidavits of Defendants, that
                                                                20
                                                                                 each are indigent pursuant to the Criminal Justice Act, 18 U.S.C§ 3006A(e)(1) each
                                                                21
                                                                                 defendant has appointed counsel.
                                                                22
                                                                           3. Good cause exists for this Order, requiring the United States Marshal for the District
                                                                23
                                                                                 of Nevada to arrange and pay for defendants’ return travel for recommencement of
                                                                24

                                                                25               trial on December 2, 2019, at 9 a.m.

                                                                26

                                                                27

                                                                28

                                                                                                                 Page 3 of 4
                                                                 1   IT IS THEREFORE ORDERED that the United States Marshal for the District of Nevada
                                                                 2   provide the defendants with subsistence and noncustodial transportation by Government Travel
                                                                 3
                                                                     Request for the defendants’ one-way travel to Las Vegas, Nevada. The travel arrangements
                                                                 4
                                                                     shall allow sufficient time for defendants to make their court appearance at 9:00 a.m. on Monday
                                                                 5
                                                                     December 2, 2019.
                                                                 6

                                                                 7

                                                                 8                   26
                                                                        Dated this ______ day of November, 2019.
                                                                 9

                                                                10
                                                                                                  ________________________________________________
                                                                                                  Gloria M. Navarro, District Judge
                                                                11
                                                                                                  UNITED STATES DISTRICT COURT
1070 W. HORIZON RIDGE PARKWAY, SUITE 202
   KATHLEEN BLISS LAW PLLC




                                                                12
        HENDERSON, NEVADA 89012




                                                                13
                                           TEL : 702.463.9074




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                               Page 4 of 4
